Exhibit 10.2(28)

 

AMENDMENT NO. 32

 

TO THE

 

UPS RETIREMENT PLAN

 

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

 

WHEREAS, the Plan, as adopted and amended from time to time, was amended and
restated in its entirety, effective as of January 1, 1976, to comply with the
Employee Retirement Income Security Act of 1974; and

 

WHEREAS, the Plan has been amended on a number of occasions since January 1,
1976, the most recent being Amendment No. 31; and

 

WHEREAS, Overnite Corporation became a wholly owned subsidiary of United Parcel
Service, Inc. on August 5, 2005 pursuant to an agreement of merger among United
Parcel Service, Inc., Olympic Merger Sub, Inc. and Overnite Corporation dated as
of May 25, 2005 (the “Merger”); and

 

WHEREAS, as a result of the Merger, UPS desires to merge the assets and
liabilities of the Retirement Plan for Employees of Overnite Transportation
Company with and into the Plan effective as of 11:59 p.m. Eastern Standard Time
on December 31, 2005.

 

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the UPS Retirement Plan is hereby amended effective as
of 11:59 p.m. Eastern Standard Time on December 31, 2005, as follows:

 

1. The assets and liabilities of the Retirement Plan for Employees of Overnite
Transportation Company shall be merged with and into the Plan effective as of
11:59 p.m. Eastern Standard Time on December 31, 2005.

 

2. By amending the second sentence of the first paragraph of § 7.3, Liquidation
of Trust Fund, by deleting the colon at the end of the sentence and inserting
the following at the end of the sentence:

 

as modified by the provisions of IRS regulations 1.414(l)-1(f) or (h) if a
special schedule of benefits (as defined in the regulations) is in effect as a
result of a plan merger within the five year period prior to the date of
termination:



--------------------------------------------------------------------------------

3. Appendix G, Employer Companies, is hereby amended to add Overnite Corporation
and Overnite Transportation Company to the list of Employer Companies with an
effective date of January 1, 2006.

 

4. The Plan is hereby amended to add Appendix J to the Plan effective as of
January 1, 2006.

 

5. Except as otherwise expressly amended herein, the Plan as in effect
immediately before this Amendment 32 shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on December 20th,
2005, has caused this Amendment No. 32 to be adopted.

 

ATTEST:      

UNITED PARCEL SERVICE

OF AMERICA, INC.

/s/ Allen E. Hill       /s/ Michael L. Eskew

Allen E. Hill

Secretary

     

Michael L. Eskew

Chairman

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

UPS RETIREMENT PLAN

 

APPENDIX J

 

OVERNITE EMPLOYEE BENEFIT SCHEDULE

EFFECTIVE JANUARY 1, 2006

 

The provisions of this Appendix J will apply only to that period of employment
during which an individual is an Overnite Employee (as defined below).

 

Except as expressly provided in this Appendix J, an Overnite Employee shall not
accrue benefits under any other provisions of this Plan during the period he or
she is an Overnite Employee even if such Overnite Employee is performing
services for an employer other than Overnite Corporation or Overnite
Transportation Company. Except to the extent expressly provided otherwise in
Section 5.3 of this Appendix J, Form of Benefit Payment, an Overnite Employee is
entitled to benefits under the Plan for any period before he or she became an
Overnite Employee or for any period after he or she ceases to be an Overnite
Employee, such benefits, if any, will be determined under Plan provisions other
than this Appendix J.

 

References to Articles and Sections are to Articles and Sections of this
Appendix J unless otherwise expressly indicated. This Appendix J is effective
for Plan Years beginning on and after January 1, 2006.

 

ARTICLE I

DEFINITIONS

 

Wherever used herein or in the main text of the Plan with respect to an Overnite
Employee, the following capitalized terms shall have the meaning set forth below
unless otherwise clearly required by the context. If a capitalized term used in
this Appendix J or in the main text of the Plan, is not defined herein it will
have the same meaning assigned to such term in the main text of the Plan.

 

SECTION 1.1. - “Accrued Benefit” means the monthly amount of an Overnite
Participant’s benefit as determined in Section 5.2(a) payable on his or her
Normal Retirement Date in the Normal Form described in Section 5.3(c)(2) of the
main text of the Plan (single life annuity).

 

SECTION 1.2. - “Active Participant” means as of any point in time, an Overnite
Participant who is or was eligible to accrue a benefits at that time under
either the Overnite Plan or this Appendix J, as applicable.

 

SECTION 1.3. - “Actuarial Equivalent” means for purposes of determining the
benefit payable in an optional form of benefit as of an Annuity Starting Date
occurring on or after January 1, 2006 (other than the Present Value of a benefit
as described in Section 1.1 (hh) of the main text of the Plan) (an “Optional
Form”), a benefit having in the aggregate equality in value

 

1



--------------------------------------------------------------------------------

to the amounts expected to be received under the Normal Form of benefit payment
for a single Participant based on the following factors:

 

(a) For a Grandfathered Overnite Participant,

 

(1) with respect to an Optional Form other than a Single Life Annuity with 120
Month Guarantee (as described in Section 5.3(f) of the main text of the Plan),
the factors described in (i) or (ii), whichever produces the greater benefit,
where (i) is the factors described in Section 1.1(v)(1) of the main text of the
Plan and (ii) is an interest rate of 7% and the Unisex Pension 1984 Mortality
Table; and

 

(2) with respect to the Single Life Annuity with 120 Month Guarantee, the
factors described in Section 1.1(v)(1) of the main text of the Plan; and

 

(b) For an Overnite Participant (other than a Grandfathered Overnite
Participant) with respect to any Optional Form, the factors described in
Section 1.1(v)(1) of the main text of the Plan.

 

SECTION 1.4. - “Applicable Interest Rate” means the interest rate described in
Section 1.1(ff) of the main text of the Plan; provided, however, that for lump
sum benefits paid to a Grandfathered Overnite Participant on or after January 1,
2006 and before January 1, 2007, the Applicable Interest Rate means the lesser
of (a) the “applicable interest rate” as described in Section 417(e)(3) of the
Code for the November preceding the calendar year that includes the date the
distribution is made or (b) the “applicable interest rate” as described in
Section 417(e)(3) of the Code for the month of August preceding the calendar
year that includes the date the distribution is made.

 

SECTION 1.5. - “Applicable Mortality Table” means the “applicable mortality
table” prescribed by the Secretary of the Treasury for purposes of
Section 417(e)(3) of the Code.

 

SECTION 1.6. - “Benefit Service” means the sum of:

 

(a) each full year of “credited service” completed on or before December 31,
2005; other than service that is disregarded under Section 9.02 of the Overnite
Plan;

 

(b) for each Overnite Participant who completed at least one “hour of service”
during his or her “computation period” for “credited service” that began in
2005, one year of service;

 

(c) each year of Benefit Service as defined in the main text of the Plan
completed after December 31, 2005.

 

For purposes of this Section 1.5 (a) and (b), the terms “credited service,”
“hour of service” and “computation period” shall have the same meaning as in the
Overnite Plan.

 

SECTION 1.7. - “Compensation” means for purposes of determining Final Average
Compensation for benefits the Annuity Starting Date for which is on or after
January 1, 2006,

 

2



--------------------------------------------------------------------------------

(a) for Plan Years beginning on or after January 1, 2006, “Compensation” as
defined in the main text of the Plan, and

 

(b) for Plan Years beginning prior to January 1, 2006, Compensation means
“Compensation” as defined in Treasury Regulation Section 1.415-2(d)(2) paid by
Overnite or an “affiliated company” (as defined in Section 2.03 of the Overnite
Plan) to an Overnite Employee, including, any elective deferral (as defined in
Section 402(g)(3) of the Code) and any elective contribution or elective
deferral that is excluded from gross income under Sections 125, 132(f)(4),
414(v)(2) or 457 of the Code. Notwithstanding the foregoing, Compensation shall
exclude amounts described in (1)-(6) below:

 

(1) Contributions made by Overnite or an “affiliated company” to a plan of
deferred compensation to the extent that, before the application of Code section
415 limitations to that plan, the contributions are not includable in the gross
income of the Overnite Employee for the taxable year in which contributed, as
described in Treasury 1.415-2(d)(3)(i).

 

(2) Amounts realized from the exercise of a nonqualified stock option, as
described in Treasury Regulation Section 1.415-2(d)(3)(ii).

 

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option, as described in Treasury Regulation
Section 1.415-2(d)(3)(iii).

 

(4) Other amounts which receive special tax benefits, as described in Treasury
Regulation Section 1.415-2(d)(3)(iv).

 

(5) Effective January 1, 2000, amounts paid from any plan of deferred
compensation, including but not limited to the Executive Incentive Premium
Exchange Program of Union Pacific Corporation and its Subsidiaries.

 

(6) Amounts paid from the Union Pacific Corporation 2001 Long-Term Incentive
Plan, amounts attributable to any forgiveness of a loan under the Union Pacific
Corporation Executive Stock Purchase Incentive Plan and any other amount payable
for services performed or performance achieved for a period longer than one Plan
Year.

 

SECTION 1.8. - “Disability Retirement Date” means for purposes of
Section 5.4(a), the first date prior to the earlier of an Overnite Participant’s
Normal Retirement Date or July 1, 2006 on which he or she has suffered a Total
Disability and he or she has had a Separation from Service due to such Total
Disability; provided, however, that an Overnite Participant shall not have a
Disability Retirement Date for purposes of Section 5.4(a) unless, at the time
his or her Total Disability occurs, he or she is an Active Participant and has
completed 10 or more Years of Vesting Service.

 

SECTION 1.9. - “Disabled Participant” means an Overnite Participant described in
Section 5.4.

 

3



--------------------------------------------------------------------------------

SECTION 1.10. - “Early Retirement Date” means the first day of any calendar
month coincident with or next following the attainment of 55 years of age and
the completion of 10 Years of Vesting Service.

 

SECTION 1.11. - “Grandfathered Overnite Participant” means an Overnite
Participant who was a participant in the Overnite Plan on December 31, 2005.

 

SECTION 1.12. - “Hour of Service” means for Plan Years beginning before 2006, an
“hour of service” as described in Section 2.32 of the Overnite Plan and for Plan
Years beginning on or after January 1, 2006, an “Hour of Service” as described
in Section 1.1(n) of the main text of the Plan.

 

SECTION 1.13. - “Normal Form” means the annuity benefit forms described in
Section 5.3(a) of the main text of the Plan.

 

SECTION 1.14. - “Normal Retirement Age” means:

 

(a) For an Overnite Participant who participated in the Overnite Plan prior to
January 1, 2006, his or her 65th birthday;

 

(b) For an Overnite Participant who first becomes an Overnite Participant on or
after January 1, 2006, the later of (1) the Overnite Participant’s attainment of
age 65 or (2) the Overnite Participant’s earning of five Years of Service or, if
earlier, the fifth anniversary of his or her participation in this Plan.

 

SECTION 1.15. - “Normal Retirement Date” means the first day of the calendar
month coincident with or next following a Participant’s Normal Retirement Age.

 

SECTION 1.16. - “Overnite” means Overnite Corporation or Overnite Transportation
Company.

 

SECTION 1.17. - “Overnite Early Retirement Benefit” means the benefit described
in Section 5.2(b).

 

SECTION 1.18. - “Overnite Employee” means (a) when used with reference to any
Plan Year before 2006, a “covered employee” as defined in Section 2.16 of the
Overnite Plan and (b) when used with reference to any Plan Year beginning on or
after January 1, 2006, an Employee (as defined in the main text of the Plan,
without regard to the second paragraph of such definition) employed by Overnite
who has an Hour of Service with Overnite on or after January 1, 2006 and who is
not a participant in or covered under any other qualified defined benefit plan
to which Overnite currently makes contributions on his or her behalf. Under no
circumstances will an individual who performs services for Overnite, but who is
not classified on the payroll as an employee of the Overnite, for example, an
individual performing services for Overnite under a leasing arrangement, be
treated as an Overnite Employee even if such individual is treated as an
employee of Overnite as a result of common law principles, co-employment
principles or the leased employee rules under Section 414(n) of the Code.
Further, if an individual performing services for Overnite is retroactively
reclassified as an employee of Overnite for any reason, such reclassified
individual shall not be treated as an Overnite

 

4



--------------------------------------------------------------------------------

Employee eligible to participate in the Plan for any period prior to, on or
after the date of such reclassification except as determined by the Trustees.
Further, the term “Overnite Employee” shall not include (1) any person while
assigned to Overnite’s Special Services Division or OMC Logistics who either
(i) first became an employee of Overnite on or after September 1, 2002, or
(ii) has a Separation from Service and was re-employed as an Employee on or
after September 1, 2002, without retaining credit for Years of Vesting Service
and years of Benefit Service completed prior to such Separation from Service and
(2) any person classified as a “work at home customer service employee”.

 

SECTION 1.19. - “Overnite Participant” means depending on the context, an
Overnite Employee who was a participant in the Overnite Plan or has satisfied
the participation requirements of Article II.

 

SECTION 1.20. - “Overnite Plan” means the Retirement Plan for Employees of
Overnite Transportation Company as in effect on December 31, 2005.

 

SECTION 1.21. - “Separation from Service” means an Overnite Employee’s death,
retirement, resignation, discharge, or any other absence that causes him or her
to cease to be an Employee.

 

SECTION 1.22. - “Total Disability” or “Totally Disabled” means:

 

(a) for the period beginning January 1, 2006 through, but not including, July 1,
2006, a disability due to bodily injury or physical or mental disease which
renders an Overnite Participant eligible for disability benefits under the
federal Social Security Act.

 

(b) for periods on or after July 1, 2006 “totally disabled” for purposes of the
UPS Income Protection Plan, or a successor long term disability plan.

 

SECTION 1.23. - “Year of Vesting Service” means the sum of:

 

(a) each full year of “vesting service” completed on or before December 31,
2005, other than service that is disregarded under Section 9.02 of the Overnite
Plan;

 

(b) for each Overnite Participant who completed at least one “hour of service”
during his or her “computation period” for “vesting service” beginning in 2005,
one year of service unless such service would be disregarded under Section 6.2
of the main text of the Plan; and

 

(c) each Year of Service as defined in the main text of the Plan completed after
December 31, 2005, other than service that is disregarded under Section 6.2 of
the main text of the Plan.

 

For purposes of this Section 1.22 (a) and (b), the terms “vesting service”,
“hour of service” and “computation period” shall have the same meaning as in the
Overnite Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE II

 

ELIGIBILITY FOR PARTICIPATION

 

Section 2.1. Eligibility Requirements. Each Grandfathered Overnite Participant
shall become an Overnite Participant as of January 1, 2006. Each other Overnite
Employee shall become an Overnite Participant in accordance with the eligibility
requirements of Article II of the main text of the Plan on and after January 1,
2006, taking into account his or her Hours of Service completed before and after
January 1, 2006.

 

ARTICLE III

 

FUNDING

[See Main Text of Plan]

 

ARTICLE IV

 

ELIGIBILITY FOR BENEFITS

 

Section 4.1. General. Sections 4.1 through 4.4 of Article IV of the main text of
the Plan shall apply to all Overnite Participants, except references to Article
V and to Section 5.2 shall be to Article V and Section 5.2 of this Appendix J.
Sections 4.5 through 4.7 shall not apply to any Overnite Participant who is
determined to be Totally Disabled as of any date before July 1, 2006, but shall
apply to any Overnite Participant who is determined to be Totally Disabled as of
any date on or after July 1, 2006.

 

6



--------------------------------------------------------------------------------

ARTICLE V

 

AMOUNT AND PAYMENT OF BENEFITS

 

Section 5.1. Benefits Limited by Plan Provisions in Effect. The benefit to which
an Overnite Participant is entitled, and the form in which such benefit will be
paid, shall be determined by the provisions of this Appendix J. This Article V
shall apply to Overnite Participants in lieu of Sections 5.1 (Benefits Limited
by Plan Provisions in Effect; Retiree Benefit Increases), 5.2 (Benefit Amounts),
5.2A (Formulas), 5.6 (Benefit Payments Under Other Plans and Programs), 5.7(a)
(Minimum Benefit for Participation as of the Effective Date), 5.11 (Suspension
of Benefits) and 5.14 (UPS Aviation Technologies, Inc. Employees) of the main
text of the Plan while he or she is an Overnite Employee. Section 5.4 of the
main text of the Plan (Disability Benefit) shall not apply to any Overnite
Participant who is determined to be Totally Disabled as of any date before
July 1, 2006, but shall apply to any Overnite Participant who is determined to
be Totally Disabled as of any date on or after July 1, 2006. Any benefit paid
under this Appendix J shall be subject to Sections 5.7(b) (Maximum Benefits),
5.8 (Limitations Regarding time of Payment of Benefits), 5.9 (Designation of
Beneficiary), 5.10 (Final Payment to Participant or Beneficiary), 5.12
(Withholding of Income Tax) and 5.13 (Direct Rollover) of the main text of the
Plan.

 

Section 5.2. Benefit Amounts.

 

(a) Normal Retirement Benefit. An Overnite Participant who has a Separation from
Service with all Employer Companies and Related Employers on his or her Normal
Retirement Date, shall be entitled to receive his or her retirement benefit, as
determined in paragraphs (1) and (2):

 

(1) Benefit Formula. Subject to paragraph (2), the monthly benefit of an
Overnite Participant shall equal one twelfth of the product of (i) multiplied by
(ii), when (i) and (ii) equal:

 

(i) 1.725% of the Overnite Participant’s Final Average Compensation; and

 

(ii) the Overnite Participant’s years of Benefit Service (to a maximum of 30
years)

 

(2) Minimum Accrued Benefit. Notwithstanding any provision in this Appendix J to
the contrary, but taking into account the break in service rules in Article IX
of the Overnite Plan:

 

(i) the Accrued Benefit determined under paragraph (a)(1) above for an Overnite
Participant who was an Active Participant on December 31, 1988 shall not be less
than his or her accrued benefit, determined as of December 31, 1988 under the
terms of the Overnite Plan as in effect through December 31, 1988;

 

7



--------------------------------------------------------------------------------

(ii) the Accrued Benefit determined under paragraph (a)(1) above for an Overnite
Participant who was an Active Participant on December 31, 1993 shall not be less
than his or her accrued benefit, determined as of December 31, 1993 under the
terms of the Overnite Plan as in effect through December 31, 1993 (including
paragraph (2)(i) above); and

 

(iii) the Accrued Benefit of an Overnite Participant shall not be less than his
or her “accrued benefit” determined as of December 31, 2005 under the terms of
the Overnite Plan as if he or she had had a Separation from Service on such
date.

 

(b) Early Retirement Benefit.

 

(1) Normal Commencement. An Overnite Participant who Separates from Service with
all Employer Companies and Related Employers on or after his or her earliest
Early Retirement Date but before his or her Normal Retirement Date shall be
entitled to begin receiving his or her Accrued Benefit, determined as of such
separation, as of his or her Normal Retirement Date.

 

(2) Early Commencement. An Overnite Participant who is eligible to receive his
or her Accrued Benefit as described in Section 5.2(b)(1) may elect to begin
receiving such benefit at any Early Retirement Date after he or she Separates
from Service, provided that the Accrued Benefit is reduced for early
commencement in accordance with (A) through (C), as follows:

 

(i) Except as provided in paragraph (B) or (C) below, the Accrued Benefit
payable to the Overnite Participant will be reduced in accordance with the
following table:

 

Age at Benefit Payment Date

--------------------------------------------------------------------------------

 

Factor

--------------------------------------------------------------------------------

55

  50%

56

  55%

57

  60%

58

  65%

59

  70%

60

  75%

61

  80%

62

  85%

63

  90%

64

  95%

 

(Amounts in the table above shall be prorated on a monthly basis for fractions
of a year.)

 

(ii) The Accrued Benefit payable to an Overnite Participant (i) whose Annuity
Starting Date occurs on or after January 1, 1998 and (ii) who has attained at
least age 55 and completed at least 30 years of Benefit Service as of his or her
Annuity Starting Date shall not be reduced.

 

8



--------------------------------------------------------------------------------

(iii) For an Overnite Participant (i) who completes at least one Hour of Service
either (I) in a position as an Overnite Employee, the terms and conditions of
which are not subject to collective bargaining (a “Non-Represented
Participant”), which occurs on or after December 1, 2000, or (II) in a position
as an Overnite Employee, the terms and conditions of which are subject to
collective bargaining (a “Represented Participant”), which occurs on or after
such date as this change is agreed to by the applicable collective bargaining
representative (the “Approval Date”), (ii) whose Annuity Starting Date occurs on
or after January 1, 2001, (iii) who is not described in Section 5.2(b)(2)(B),
and (iv) who has attained at least age 60 as of his or her Separation from
Service, the Accrued Benefit payable hereof:

 

(A) If the Overnite Participant described in Section 5.2(b)(2)(C) has completed
at least 25 years of Benefit Service as of his or her Separation from Service,
the Accrued Benefit shall not be reduced; or

 

(B) If the Overnite Participant described in Section 5.2(b)(2)(C) has not
completed at least 25 years of Benefit Service as of his or her Separation from
Service, the Accrued Benefit shall be reduced in accordance with the following
table:

 

Age at Benefit Payment Date

--------------------------------------------------------------------------------

 

Factor

--------------------------------------------------------------------------------

60

  85%

61

  88%

62

  91%

63

  94%

64

  97%

 

(Amounts in the table above shall be prorated on a monthly basis for fractions
of a year.)

 

Notwithstanding the above, if an Overnite Participant who is described in this
Section 5.2(b)(2)(C) has at any time been a Represented Participant, the
following rules apply:

 

(A) If such Overnite Participant’s Separation from Service occurs (I) when he or
she is a Non-Represented Participant or (II) when he or she is a Represented
Participant but on or after the Approval Date, the reduction, if any, described
in Section 5.2(b)(2)(C) shall apply to the

 

9



--------------------------------------------------------------------------------

Participant’s entire Accrued Benefit, including amounts earned before and after
any transfer to a position as a Represented Participant.

 

(B) If the Overnite Participant’s Separation from Service occurs when he or she
is a Represented Participant but before the Approval Date, the benefit payable
to the Overnite Participant shall equal the greater of (I) the benefit
determined under this Section 5.2(b), including this Section 5.2(b)(2)(C), based
on the Accrued Benefit the Participant had earned under the Overnite Plan or
this Appendix J as of the last day on which he or she was employed in a position
described in (I) or (II) of subparagraph (i), above, or (II) the benefit
determined under this Section 5.2(b), excluding this Section 5.2(b)(2)(C), based
on the Overnite Participant’s entire Accrued Benefit.

 

(c) Deferred Vested Benefit.

 

(1) Normal Commencement. An Overnite Participant who has a Separation from
Service with all Employer Companies and Related Employers after he or she is
fully vested in accordance with Article VI but before his or her Early
Retirement Date will be entitled to begin receiving his or her Accrued Benefit,
determined as of such separation, as of his or her Normal Retirement Date.

 

(2) Early Commencement. An Overnite Participant who is eligible to receive his
or her Accrued Benefit as described in Section 5.2(c)(1) above and who has at
least 10 Years of Vesting Service may commence such benefit as of the first day
of any calendar month on or after he or she has a Separation from Service with
all Employer Companies and Related Employers and reaches age 55 but before his
or her Normal Retirement Date, which benefit shall be determined as described in
Section 5.2(b)(2).

 

(d) Postponed Retirement Benefit. An Overnite Participant who has a Separation
from Service with all Employer Companies and Related Employers after his or her
Normal Retirement Date shall be entitled to his or her Accrued Benefit,
determined as of such separation, as of the first day of the month following
such Separation from Service.

 

Section 5.3. Form of Benefit Payment.

 

(a) Optional Forms. The Accrued Benefit payable to an Overnite Participant will
be paid in accordance with Section 5.3 of the main text of the Plan. In addition
to the optional forms of benefit available under Section 5.3(f) of the main text
of the Plan, a Grandfathered Overnite Participant whose Annuity Starting Date is
prior to his or her Normal Retirement Date may elect, as an optional form of
benefit, a level income option, which shall be a benefit providing for the
adjustment of the Participant’s Accrued Benefit to produce, so far as
practicable, a level combined pension from this Plan (based on his or her entire
Accrued Benefit under the Plan and is not limited to the benefit accrued under
this Appendix J) and the Participant’s Social Security benefit (both before and
after such Social Security benefit is payable). Notwithstanding the foregoing,
disability benefits paid to a Disabled Participant under

 

10



--------------------------------------------------------------------------------

Section 5.4 may only be paid in the Qualified Joint and Survivor (Husband and
Wife) Benefit, the Normal Form (single life annuity) or in a Joint and Survivor
Annuity with a 50% lifetime survivorship benefit. For purposes of applying
Section 5.3 of the main text of the Plan, the terms Actuarial Equivalent and
Applicable Interest Rate shall have the meaning assigned to such terms in this
Appendix J.

 

(b) Lump Sum Payment If an Overnite Participant who had a Separation from
Service with Overnite on or after March 28, 2005 but prior to January 1, 2006,
such Overnite Participant may elect to receive his or her Accrued Benefit
payable under Section 5.3 in a cash lump sum as soon as practicable after his or
her Separation from Service if the Present Value of such benefit is at least
$1,000 but does not exceed $5,000.

 

Section 5.4. Disability Benefit.

 

(a) (1) Each Overnite Participant who has a Disability Retirement Date shall be
entitled to an immediate disability benefit commencing on the first day of the
month coincident with or next following his or her Disability Retirement Date
and ending on the date he or she ceases to be a Disabled Participant. Except to
the extent the Disabled Participant is eligible for and elects to receive an
Early Retirement Benefit under Section 5.2(b) in the interim, no benefit shall
be paid to a Disabled Participant under this Section 5.4 pending determination
of the Total Disability by the Social Security Administration; provided,
however, that the first payment made to a Disabled Participant under this
Section 5.4 following such determination of Total Disability shall include all
amounts due the Disabled Participant for the period between the Disability
Retirement Date and the date of the first payment.

 

(2) A Disabled Participant shall cease to be such if and when:

 

(i) he or she reaches Normal Retirement Date;

 

(ii) he or she ceases to suffer from Total Disability; or

 

(iii) he or she dies.

 

When a Disabled Participant ceases to be such his or her current disability
benefit (including any survivor benefit attributable to the elected form of
payment) shall end, and (i) if he or she ceases to be a Disabled Participant
because he or she ceases to suffer from a Total Disability prior to his or her
Normal Retirement Date, he or she shall be entitled to a benefit under the
provisions of this Appendix J, applied on the basis of his or her Separation
from Service due to his or her Total Disability and determined using his or her
Final Average Compensation and actual years of Benefit Service as of such
separation date, (ii) if he or she ceases to be a Disabled Participant on his or
her Normal Retirement Date, he or she shall be entitled to the benefit described
in Section 5.4(a)(4), or (iii) if he or she ceases to be a Disabled Participant
due to his or her death, death benefits shall be payable to his or her surviving
spouse, the monthly periodic payments under which shall equal the amount which
would be payable under the survivor benefit portion of the

 

11



--------------------------------------------------------------------------------

qualified joint and survivor annuity (as defined in the Overnite Plan), if the
Overnite Participant had:

 

(i) a Separation from Service on the date of his or her death (and did not
thereafter return to service) or on the date of his or her actual Separation
from Service, if earlier;

 

(ii) survived and retired with an immediate qualified joint and survivor annuity
on the Annuity Starting Date elected by the spouse, and

 

(iii) died the following day.

 

(3) The immediate disability benefit payable to a Disabled Participant pursuant
to subsection (a) shall be an annual benefit, payable monthly equal to the
Participant’s Accrued Benefit determined using his or her Final Average
Compensation as of his or her Disability Retirement Date and the number of years
of Benefit Service (to a maximum of 30 years) the Participant would have had had
he or she remained an Overnite Employee until his or her Normal Retirement Date,
without reduction for early commencement.

 

(4) A Disabled Participant who ceases to be such solely because he or she has
reached his or her Normal Retirement Date shall be entitled to receive his or
her Accrued Benefit determined using his or her Final Average Compensation as of
his or her Disability Retirement Date and the number of years of Benefit Service
(to a maximum of 30 years) the Participant would have had had he remained an
Overnite Employee until his or her Normal Retirement Date.

 

(b) Each Overnite Participant who is determined to be Totally Disabled as of any
date on or after July 1, 2006 shall be eligible to receive the disability
retirement benefit described in Section 5.4 of the main text of the Plan.

 

Section 5.5 Qualified Joint and Survivor (Husband and Wife) Preretirement
Survivor Benefit. Each vested Overnite Participant shall have the Qualified
Joint and Survivor (Husband and Wife) Benefit as described in Section 5.3 of the
main text of the Plan effective for the benefit of his or her spouse so that if
such Participant dies prior to his or her Annuity Starting Date his or her
spouse will be entitled to receive a Preretirement Survivor Benefit as described
in Section 5.5 of the main text of the Plan based on his or her Accrued Benefit
described in this Appendix J and determined without regard to Section 5.5(c) of
the main text of the Plan.

 

Section 5.6 Benefit Payments Under Other Plans and Programs. The benefits
otherwise provided in this Appendix J and accrued after December 31, 2005 shall
be reduced in the case of any Overnite Participant, Disabled Participant or
beneficiary, by the amount of any benefits payable to such Overnite Participant,
Disabled Participant, or beneficiary under any other non-government pension or
retirement plan or program to which contributions have been made by an Employer
Company on behalf of such person or under which service with an Employer Company
is counted in calculating benefits, except the UPS Savings Plan and any

 

12



--------------------------------------------------------------------------------

other cash or deferred plan described in Section 401(k) of the Code or the UPS
Qualified Stock Ownership Plan, to the extent that such benefits payable under
such other plan or program are based on a period of time included in the
calculation of years of Benefit Service, for purposes of this Appendix J and are
not attributable to contributions made to such other plan or program by the
Overnite Participant or Disabled Participant.

 

If a reduction in benefits is also called for in another plan or plans sponsored
and maintained by the Employer Company by reason of the benefits payable to a
Overnite Participant under this Plan, the reduction in benefits shall be made
only in the benefits payable under the plan in which the Overnite Participant
last participated, and if he or she participated in more than one such other
plan, then the reduction shall be made in the reverse order of participation
with no reduction in the benefits payable under the plan in which the Overnite
Participant or Disabled Participant first participated.

 

If the Overnite Participant receives one form of benefit under this Plan and
another form of benefit under any such other plan, any reduction hereunder shall
be based on actuarially equivalent forms of benefit.

 

Section 5.11. Suspension of Benefits. If an Overnite Participant entitled to
receive a benefit should (1) return to employment or (2) remain in employment
after attaining Normal Retirement Age, payment of benefits shall be suspended in
accordance with the provisions of Section 5.11 of the main text of the Plan.
When the Overnite Participant is entitled to recommence benefits, his or her
benefits shall be recalculated on the basis of Compensation earned and years of
Benefit Service credited during such period of reemployment or continued
employment, and no actuarial or other adjustment shall be made to the Overnite
Participant’s benefit so as to reflect payments so suspended. In addition, such
resumed payment shall be offset by (i) any benefit paid with respect to a month
in which the Overnite Participant was in service described in Section 5.11(b) of
the main text of the Plan where the amount so paid has not been returned or
repaid to the Plan by such Overnite Participant and (ii) the Actuarial
Equivalent of any payments made to the Overnite Participant before his or her
Normal Retirement Date. An Overnite Participant whose benefits have been
suspended during a period of reemployment or continued employment shall be
entitled to elect the form of payment for his or her entire benefit, including
amounts accrued both before and during reemployment, in accordance with Article
5.3.

 

ARTICLE VI

VESTING

 

Section 6.1. General. An Overnite Participant shall be fully vested in his or
her Overnite Benefit upon his or her Normal Retirement Date, as defined in this
Appendix J, or upon completion of 5 Years of Vesting Service, otherwise the
provisions of Article VI of the main text of the Plan will apply.

 

13



--------------------------------------------------------------------------------

ARTICLES VII -XI

MISCELLANEOUS

 

Section 13.1. General. The provisions of Article VII (Amendment, Modification
and Termination; Merger), Article VIII (Investments), Article IX (Administrative
Committee), Article X (General Provisions) (other than Section 10.12 (Former
Rollins Employees), and Article XI (Top-Heavy Provisions) of the main text of
the Plan shall apply to Overnite Participants and the benefits accrued under
this Appendix J.

 

ARTICLE XII

RETIREE MEDICAL BENEFITS

 

Section 12.1. General. Article XII of the main text of the Plan shall not apply
to any Overnite Participant.

 

14